Hooker, J.:
Relating to the papers on which an appeal shall be heard, section 317 of the Municipal Court Act (Laws of 1902, chap. 580) provides as follows : “ The clerk of the court or his successor in office must * * * make a return * * *. The return must contain all the proceedings, including the evidence and the judgment.” The return in this case is defective, for it does not appear that there has been returned to the court all the proceedings. The certificate of the clerk of the Municipal Court attached to the return is in this language: “ The foregoing is substantially all the evidence given on the trial of said action.” It will not do to return substantially all the evidence ; the mandate of the section of the Municipal Court Act is plain, that all of the proceedings must be returned, and substantially all is not all. Returns in this language are not unknown to this court, and if they are persisted in the court will not hesitate to dismiss appeals where they appear.
This appeal should be dismissed unless within ten days the appellant causes to be filed in this court a return which cqnforms with the section.
Woodward, Jenks, Rich and Miller, JJ., concurred.
Appeal dismissed, with costs, unless within ten days the appellant causes to be filed in this court a return which conforms to section 317 of the Municipal Court Act.